Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 11-14 and 16 is/are rejected under 35 U.S.C. 102 as being anticipated by Schall (US 3,336,779).

Claim 1:
Schall discloses a tool (Fig. 1, portable tube bender #10) for bending an elongated workpiece (Fig. 1, tube #40), the tool comprising:
an elongated shaft (Fig. 1, wrench #70);
a shoe (Figs. 1-2, base frame #12 and links #24 and #26) comprising an arc (#12) around which the elongated workpiece is bent and a top portion configured to surround and receive the elongated 
gear teeth (Fig. 1, gear rack #14) extending radially from an interior surface (#14)  of the arc (#12);
a link (Fig. 1, arm #30) with opposing first and second end along a longitudinal axis (#30), the first end rotatably coupled (Fig. 1, pin #64) to the elongated shaft (#70) at a first axis of rotation (#64) and the second end rotatably coupled (Fig. 1, pin #34) to the shoe (#12 and #24) at a second axis of rotation (#34); and
a pinion gear (Fig. 1, gear #60) rotatably coupled (#60) to the elongated shaft (#70) and the first end of the link (#30) at the first axis of rotation (#30), the pinion gear (#60) rotatably engaging with the gear teeth (#14) to provide a mechanical force advantage when bending the elongated workpiece (#40).

Claim 2:
Schall discloses the tool of claim 1, the elongated shaft (#70) comprising a pin (Fig. 1, ratchet control dial #72) that protrudes from the elongated shaft (#70), the pin (#72) configured to selectively engage (Col. 3, Lns. 34-36) with the pinion gear (#60).

Claim 3:
Schall discloses the tool of claim 1, the arc (#12) comprising a channel on a bottom periphery (Fig. 1, recessed portion #18) of the shoe (#12 and #24) opposite the gear teeth (#14), the channel configured (#18) to receive the elongated workpiece (#40).



Claim 4:
Schall discloses the tool of claim 3, the arc (#12) comprising a hook (#82) fixedly coupled to the shoe (#12) at a first end of the arc (Fig. 1; Col. 2, Lns. 53-57).

Claim 11:
Schall discloses a tool (Fig. 1) for bending an elongated workpiece (Fig. 1, tube #40), the tool (Fig. 1) comprising:
an elongated shaft (Fig. 1, wrench #70);
a shoe (Fig. 1, base frame #12 and link #24) comprising a hook (Fig. 1, holding clip #80 and tab #82) a top portion and a curved portion (#12), the top portion coupled to the curved portion and configured to surround and receive the elongated shaft (Fig. 1; Fig. 1 shows that the top portion of the shoe, i.e., the portions at the ends of the shoe without teeth at approximately where pin 28 is positioned and the top of the opposing side of shoe below handle 70, is coupled to the curved portion and surrounds and receives the elongated shaft), the curved portion (#12) comprising gear teeth (Fig. 1, gear rack #14) protruding radially inward from a top surface (#14) of the curved portion (#12), the hook (#80, #82) fixedly coupled to a first end of the curved portion (tab portions #82, Fig. 1; Col. 2, Lns. 53-57); and
	a gear assembly (Fig. 1, gear #62) rotatably coupled (Fig. 1, pin #64) to the elongated shaft (Fig. 1, wrench #70), the gear assembly (#62) engaged with the shoe (#12) (Figs. 1 and 2).

Claim 12:
Schall discloses the tool of claim 11, the gear assembly comprising:


Claim 13:
Schall discloses the tool of claim 12, the elongated shaft (#70), comprising a pin (Fig. 1, ratchet control dial #72) that protrudes from the elongated shaft (Fig. 4, #72) and is configured to selectively engage (Col. 3, Lns. 34-36) with the pinion gear (#60) .

Claim 14:
Schall discloses the tool of claim 12, the tool (Fig. 1) comprising a link (Fig. 1, arm #30) that is rotatably coupled (Fig. 2; #60, #30, and #64) to the pinion gear (#60) and the elongated shaft (#70) at the first axis of rotation (rotates at #64), the link (#30) being further rotatably coupled (Fig. 1, pin #34) to the shoe (#12 and #24) at a second axis of rotation (rotates at #34).

Claim 16:
Schall discloses the tool of claim 11, the curved portion (#12) comprising a channel on the outer periphery (Fig. 1, recessed portion #18) of the curved portion (#12) configured to receive (#12 and #20) the elongated workpiece (#40).

Claim 18 is rejected under 35 U.S.C. 102 as being anticipated by Schall ‘190 (US 3,785,190).

Claim 18: 
Schall ‘190 discloses a geared conduit bender comprising:

a link (Fig. 1, bar #24) rotatably coupled (Fig. 1, pin #25) to the shaft (#42) at a first end of the link (Fig. 1);
a shoe (Figs. 1 and 4, base frame #12) rotatably coupled (Fig. 1, pin #22) to a second end of the link (#18) opposite the first end along a longitudinal axis (Fig. 1 shows the second end is opposite the first end along a longitudinal axis), the shoe (#12) comprising gear teeth (Fig. 1, gear rack #17) that extend radially from an interior top surface in a direction toward the link (Fig. 1 shows this configuration of the teeth); and
a pinion gear (#58,60,62) that rotatably engages with the gear teeth (#17) (Figs. 1 and 4; the set of cams 58, 60, 62 function as a pinion, i.e., a gear with a small number of teeth designed to mesh with a larger rack, in that the cam set is a gear having 3 teeth designed to interact with the teeth of a larger rack, i.e., the teeth of the shoe), and 
a connector 44 configured to receive the elongated shaft 42 (Fig. 3), the connector 44 comprising two prongs protruding from the connector such that the prongs surround the pinion gear on both sides (Fig. 3 shows 44 is a bifurcated connector having prongs that surround the pinion gear 58, 60, 62 on both sides).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schall (US 3,336,779) in view of Daniels (US 361,398).

Claim 5:
Schall discloses the tool of claim 4, the shoe 12 (Fig. 2) comprising an arm (#24 and #26) that extends from the first end of the arc and the shoe (#12, #24 and #26) rotatably coupled (#34) to link (#30) via an arm (#24).
Schall does not disclose arms that extend from the first end of the arc to a second end of the arc.
	Daniels teaches a tool for bending an elongated workpiece (Fig. 1) comprising arms (Fig. 1, C’) that extend from the first end of the arc (annotated Fig. 1) to a second end of the arc (annotated Fig. 1). 

    PNG
    media_image1.png
    559
    633
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bending unit of Schall to include the set of arms taught by Daniels to provide a fulcrum-support to exert pressure while bending (Daniels, Fig. 1; P. 1, Col. 2, Lns. 43-45).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schall (US 3,336,779) in view of Lewin (US 2,656,747).

Claim 8:
Schall discloses the tool of claim 1. 
Schall does not disclose further comprising a base rotatably coupled to the shoe at the second axis of rotation, the base comprising a flange and a plate, the plate configured to be positioned on a floor or surface when the elongated workpiece is being bent.
Lewin teaches a tool for bending an elongated workpiece (Fig. 1) further comprising a base (Fig. 6, finger #23 and opening #28) rotatably coupled (Fig. 2, pin #24. Column 3, lines 57-59) to the shoe (Fig. 3, body #10) at the second axis of rotation (Fig. 2, rotates about #24), the base (#23 and #28) comprising a flange (#28) and a plate (Fig. 5, a thin piece of material #23), the plate (#23) configured to be positioned on a floor or surface (Col. 3, Lns. 34-37) when the elongated workpiece is being bent (Fig. 3, pipe “P”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bending unit of Schall to include a base rotatably coupled to the shoe as taught by Lewin to limit rocking movement during bending (Lewin, Col. 3, Lns. 30-33), thus more efficiently transmitting the force to the bending operation rather than steadying any rocking.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schall (US 3,336,779) in view of Schall ‘190 (3,785,190).

Claim 9:
Schall discloses the tool of claim 4, further comprising a base (Fig. 1, roller #42) rotatably coupled (Fig. 1, pin #44 coupled by #30 to shoe at #34) to the shoe (#12) at the second axis of rotation (#34), the base (42) comprising a flange (Fig. 4, flange #48) configured to receive (Fig. 4, #42 and #40) the elongated workpiece (#40) while the elongated workpiece is being bent (Fig. 1, #40 and #42).
Schall does not disclose a reaction arm configured to receive the elongated workpiece while the elongated workpiece is being bent, the reaction arm extending away from the shoe.
Schall ‘190 teaches a tool for bending an elongated workpiece (Fig. 1) a reaction arm (Fig. 1, clamp shoe #30) configured to receive (Fig. 1, #30 and tube #32) the elongated workpiece (#32) while the elongated workpiece is being bent (Fig. 1, #30 and #32), the reaction arm (#30) extending away from the shoe (Fig. 1, frame #12) at a first end of the arc (#12 and #30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bending unit of Schall to include tje reaction arm taught by Schall ‘190 “to isolate a tube being bent from actual bending means and to transmit bending pressures thereto operatively through enclosure means positioning the tube in the apparatus” (Schall ‘190, Col. 2, Lns. 33-36), thus more efficiently performing the bending operations.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schall (US 3,336,779).

Claim 10:
Schall discloses the tool of claim 1.
Schall does not discloses the mechanical force advantage being between the range of 3:1 and 4:1.
MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Here, Schall discloses the general condition of providing a mechanical force advantage via a lever, and a rack and pinion. Yet, applicant has not articulated that the claimed ranges are critical, rather, it indicates that the claimed ranges is an optimization within prior conditions and does not appear to provide any unexpected result.  Accordingly it would have been obvious at the time the invention was effectively filed to construct Schall to have the mechanical force advantage being between the range of 3:1 and 4:1 because such would result from routine engineering experimentation and does not in itself warrant patentability and is not non-obvious. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schall (US 3,336,779) in view of Lewin (US 2,666,351).


Claim 17:
Schall discloses the tool of claim 11.
Schall does not disclose the tool further comprising a base rotatably secured to the elongated shaft, the base comprising a flange and a plate, the plate configured to be positioned on a floor or surface when the elongated workpiece is being bent.
Lewin teaches a tool for bending an elongated workpiece (Fig. 1), further comprising a base (Fig. 1, finger #23) rotatably secured (Col. 3, Lns. 44-45, and 52-55) to the elongated shaft (Fig. 3, handle #21 and boss #29), the base (Fig. 3, finger #23 and washer #28a) comprising a flange (#28a) and a plate (Fig. 3, a thin piece of material #23), the plate (#23) configured to be positioned on a floor or surface (Col. 3, Lns. 62-63)  when the elongated workpiece is being bent (Fig. 5, “P”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bending unit of Schall to add a base rotatably secured to the elongated shaft as taught by Lewin to limit rocking movement during bending (Lewin, Col. 3, Lns. 32-36), thus more efficiently translating the force to the bending operation rather than steadying any rocking movement.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schall ‘190 (US 3,785,190) in view of Daniels (US 361,398).

Claim 19:
Schall ‘190 discloses the geared conduit bender of claim 18 (Figs. 1-4), the shoe (#12, #18 and #20) comprising arms (#18 and #22) that extend from a first end of a curved portion (#12) the arms (#18 and #20) rotatably coupling (#25) the shoe (#12) to the second end of the link (#24).

	Daniels teaches a tool for bending an elongated workpiece (Fig. 1) comprising arms (Fig. 1, C’) that extend from the first end of the arc to a second end of the arc (Fig. 1 shows the arms C’ extending from the first end of the arc to the second end). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bending unit of Schall ‘190 to include the set of arms taught by Daniels to provide a fulcrum-support to exert pressure while bending (Daniels, Fig. 1; P. 1, Col. 2, Lns. 43-45).

Allowable Subject Matter
Claims 6, 7, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record fails to explicitly teach “the arms defining an elongated slot through which the elongated shaft is rotated, the elongated slot positioned between a first exterior top surface extending continuously from the first end of the arc and a second exterior top surface extending continuously from the second end of the arc.”  As discussed above, Schall fails to explicitly teach arms that extend from a first end of the arc to a second end of the arc, as recited in claim 5 from which claim 6 depends.  Daniels teaches arms that extend from a first end of the arc to a second end of the arc, however the arms do not form an elongated slot through which the elongated shaft is rotated wherein the slot is positioned between a first exterior top surface extending continuously from the first end of the arc and a second exterior top surface extending continuously from the second end of the arc 
Regarding claim 15, the prior art of record fails to explicitly teach “the top portion of the shoe comprising arms that … define an elongated slot through which the elongated shaft is rotated, wherein the elongated shaft is enclosed within the elongated slot.”  Daniels teaches the top portion of the shoe comprises arms, however the arms do not define an elongated slot through which elongated shaft is rotated and the elongated shaft is enclosed within the elongated slot (Daniels, Figs. 1 and 2).
Regarding claim 20, the prior art of record fails to explicitly teach “the arms defining an elongated slot that surrounds the elongated shaft and through which the elongated shaft rotates.”  Daniels teaches the conduit bender includes arms, however the arms do not define an elongated slot that surrounds the elongated shaft and through which the elongated shaft rotates (Daniels, Figs. 1 and 2).

Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered and they are persuasive with respect to the 112 rejections and the 103 rejections for claims 6, 7, 15, and 20, but they are not persuasive with respect to the remaining rejections.

Rejections under 35 U.S.C. 112
Applicant’s arguments in view of the amendments regarding the 112 rejections have been fully considered and are persuasive.  Accordingly, Examiner has withdrawn the 112 rejections.



Rejections under 35 U.S.C. 103
Applicant’s arguments in view of the amendments regarding the 103 rejections have been considered and are persuasive with respect to the rejections of claims 6, 7, 15, and 18-20, but are not persuasive with respect to the rest of the claims.  Further, new grounds of rejections have been entered for claims 18 and 19, as discussed above.
Claims 6, 7, 15, and 20 are discussed above.
Regarding claim 1, Applicant argues that the prior art fails to explicitly teach the shoe including a “top portion configured to surround and receive the elongated shaft.”  Remarks, P. 8.  In particular, Applicant argues that the links 24 and 26 are the top portion of the shoe and “links 24 and 26 do not surround wrench 70.”  Id.  This argument is not persuasive.  Claim 1 recites “a shoe comprising… a top portion configured to surround and receive the elongated shaft,” which is broad enough to encompass the top portions of the shoe itself, e.g., the portions of the shoe 12 above the final teeth at each extreme of the shoe.  Fig. 1 of Schall shows that the top portions of the shoe surrounds and receives the wrench.
Regarding claim 11, Applicant argues that the prior art fails to explicitly teach the shoe including a “top portion coupled to the curved portion and configured to surround and receive the elongated shaft.”  Remarks, P. 9.  In particular, Applicant argues that the links 24 and 26 are the top portion of the shoe and do not surround wrench 70.  Id.  This argument is not persuasive.  Claim 11 recites “a shoe comprising a hook, a top portion and a curved portion, the top portion coupled to the curved portion and configured to surround and receive the elongated shaft, the curved portion comprising gear teeth protruding radially inward” which is broad enough to encompass the top portions of the shoe itself, e.g., the portions of the shoe 12 above the final teeth at each extreme of the shoe.  In Schall, the curved portion of the shoe includes the portion of the shoe with teeth extending radially inward and the top portion of the shoe is the portions of the shoe coupled to the curved portion, i.e., the portion of the 
Applicant argues that the dependent claims are allowable because they depend from claims 1 and 11.  Remarks, PP. 8-12.  For the reasons discussed above, these arguments are not persuasive. 
Regarding claim 18, Applicant’s arguments in view of the amendments overcome the previous rejection.  However, a new ground of rejection has been entered for claim 18 and claim 19, which depends from claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725